
	

113 HR 4962 IH: National Border and Homeland Security Act
U.S. House of Representatives
2014-06-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4962
		IN THE HOUSE OF REPRESENTATIVES
		
			June 25, 2014
			Mr. Franks of Arizona (for himself, Mr. Schweikert, Mr. Gosar, Mr. Fincher, Mr. Stockman, Mr. LaMalfa, Mr. Crenshaw, Mr. Weber of Texas, Mr. Poe of Texas, Mr. Sam Johnson of Texas, Mr. Neugebauer, Mr. McClintock, Mr. DeSantis, Mr. Posey, Mr. Yoho, Mrs. Bachmann, and Mr. Miller of Florida) introduced the following bill; which was referred to the Committee on Homeland Security, and in addition to the Committees on the Judiciary, Natural Resources, and Agriculture, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To provide for enhanced border security, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the National Border and Homeland Security Act.
		2.Priority distributions under the State Criminal Alien Assistance ProgramSection 241(i) of the Immigration and Nationality Act (8 U.S.C. 1231(i)) is amended by adding at
			 the end the following:
			
				(7)In distributing amounts under this subsection to a State or political subdivision of a State,
			 including a municipality, for a fiscal year, the Attorney General shall
			 prioritize compensating—
					(A)States that are on the northern or southern border; or
					(B)political subdivisions of States, including municipalities, that, in the determination of the
			 Attorney General, have one of the four largest populations of aliens
			 unlawfully present in the United States for the preceding fiscal year..
		3.Fencing along and operational control of the southwest border
			(a)FencingSection 102(b)(1) of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (8
			 U.S.C. 1103 note) is amended—
				(1)in subparagraph (A), by inserting , not later than December 31, 2015, before construct; and
				(2)in subparagraph (B)—
					(A)in clause (i), by striking 370 miles, or other mileage determined by the Secretary, whose authority to determine other mileage
			 shall expire on December 31, 2008, and inserting areas; and
					(B)in clause (ii), by striking 2008 and inserting 2015.
					(b)Operational controlSubsection (a) of section 2 the Secure Fence Act of 2006 (8 U.S.C. 1701 note; Public Law 109–367)
			 is amended, in the matter preceding paragraph (1)—
				(1)by striking 18 months after the date of the enactment of this Act, and inserting December 31, 2015,; and
				(2)by inserting , in consultation with State and local officials along the international border between the United
			 States and Mexico, including border State governors, mayors of border
			 towns and cities, and border sheriffs, before shall.
				4.Border Patrol agentsThe Secretary of Homeland Security shall increase the number of positions for full-time,
			 active-duty Border Patrol agents over the number of such agents for the
			 preceding fiscal year as follows:
			(1)Three thousand such agents for fiscal year 2015 (with 2,500 such agents deployed to the southern
			 border and 500 such agents deployed to the northern border).
			(2)One thousand such agents for fiscal year 2016 (with 800 such agents deployed to the southern border
			 and 200 such agents deployed to the northern border).
			(3)One thousand such agents for fiscal year 2017 (with 800 such agents deployed to the southern border
			 and 200 such agents deployed to the northern border).
			(4)One thousand such agents for fiscal year 2018 (with 800 such agents deployed to the southern border
			 and 200 such agents deployed to the northern border).
			5.Customs and Border ProtectionFor each of fiscal years 2015, 2016, 2017, and 2018, the Secretary of Homeland Security shall
			 increase by not fewer than 200 the number of United States Customs and
			 Border Protection officers at United States ports of entry over the number
			 of such officers at such ports for the preceding fiscal year.
		6.Biometric entry and exit data system
			(a)In generalNot later than 18 months after the date of enactment of this Act, the Secretary of Homeland
			 Security shall establish the biometric entry and exit data system required
			 by section 7208 of the Intelligence Reform and Terrorism Prevention Act of
			 2004 (8 U.S.C. 1365b), notwithstanding any other dates specified in such
			 section.
			(b)RequirementsIn addition to the features required by the biometric entry and exit data system in accordance with
			 section 7208 of the Intelligence Reform and Terrorism Prevention Act of
			 2004 (8 U.S.C. 1365b), the Secretary of Homeland Security shall ensure
			 that such system is established and in operation at each port of entry in
			 the United States.
			7.Prohibition on impeding certain activities of the Secretary of Homeland Security related to border
			 securityOn public lands of the United States, neither the Secretary of the Interior nor the Secretary of
			 Agriculture may impede, prohibit, or restrict activities of the Secretary
			 of Homeland Security to achieve operational control (as defined in section
			 2(b) of the Secure Fence Act of 2006 (8 U.S.C. 1701 note; Public Law
			 109–367).
		8.Global nuclear detection architectureSection 1902(a) of the Homeland Security Act of 2002 (6 U.S.C. 592(a)) is amended—
			(1)in paragraph (1), by inserting before the semicolon at the end the following: , particularly with respect to potential smuggling routes in land border areas between ports of
			 entry, railcars entering the United States from Canada or Mexico, and
			 private aircraft or small vessels;
			(2)by redesignating paragraphs (13) and (14) as paragraphs (14) and (15), respectively;
			(3)by inserting after paragraph (12) the following new paragraph:
				
					(13)develop objectives to be accomplished to carry out this subsection, identify roles and
			 responsibilities for meeting such objectives, ensure that the funding
			 necessary to achieve such objectives is available, and employ monitoring
			 mechanisms to determine progress toward achieving such objectives;; and
			(4)in paragraph (14), as so redesignated, by striking paragraphs (10), (11), and (12) and inserting this subsection.
			9.Portable radiation detectors and radioactive isotope identification devicesNot later than one year after the date of enactment of this Act, the Secretary of Homeland Security
			 shall determine the number of next generation portable radiation detectors
			 (PRD) and radioactive isotope identification devices (RIID) required by
			 Border Patrol agents patrolling the southern and northern borders of the
			 United States and procure such detectors and devices.
		10.Strategic plan to detect and interdict biological and chemical weapons
			(a)In general
				(1)DevelopmentNot later than one year after the date of enactment of this Act, the Secretary of Homeland Security
			 shall develop a strategic plan (in this section referred to as the Plan) to detect and interdict biological and chemical weapons entering the United States.
				(2)ImplementationThe Secretary of Homeland Security shall complete implementation of the Plan not later than two
			 years after the development of the Plan under paragraph (1).
				(b)Reports to Congress
				(1)Initial reportNot later than one year after the date of the enactment of this Act, the Secretary of Homeland
			 Security shall submit to Congress a report that describes the Plan.
				(2)Annual reportNot later than two years after the submission of the initial report under paragraph (1) and
			 annually thereafter, the Secretary of Homeland Security shall submit
			 reports to Congress on the implementation of the Plan.
				
